Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     ATTACHMENT TO ADVISORY ACTION
	Amendment after Final rejection filed on February 16, 2021 presents two independent claims 1 and 10 by splitting the examined independent claim 1 and the examiner does not believe that neither the two independent claims 1 and 10 nor the examined independent claim 1 would be allowable as explained below.  Thus, the official action as to new claims 10-14 would not be present if the Amendment after Final rejection is entered which would require new ground of the rejection.  But, such new ground of the rejection (i.e. reopening of the prosecution) at this time without any fault of the examiner would be improper at this time and thus the Amendment after Final rejection will not be entered.  Had the claim 1 not been divided into two, the amendment after Final rejection would have been at least entered although not allowable.
	Although applicant admits that Rueger et al (US 8,500,901) teach five-layer optical interference system	 comprising various thicknesses of layers encompassing the instant thicknesses, applicant asserts that the instant five-layer optical interference system having a combination of the recited thicknesses of layers producing whitish reflected light would not be obvious over Rueger et al (US 8,500,901) alone or in view of other cited prior art.
	Especially, applicant asserts that Rueger et al teach thick glass flake having a physical thickness of 700 nm or more, which results in an optical thickness in excess of iron oxide which would inherently yield a reddish color and applicant failed to show that use of TiO2 in lieu of the iron oxide would not yield the recited whitish reflected light since Rueger et al teach TiO2 and iron oxide with a preferred TiO2 as a layer (B) at col. 4, lines 41-43.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	Again, Rueger et al teach that a preferred thickness of the glass flakes is 0.25-
0.7 µm (i.e. 25-700 nm) at col. 3, lines 54-55 and thus choosing the instant thickness would be obvious.  Rueger et al also teach that a preferred thickness of layer (A) (i.e. SiO2 layer, see col. 3, line 6) is 5-150 nm as well as 30-100 nm for control of gloss and tinting strength at col. 4, lines 16-20 which would encompass the instant thickness and about 90 nm is further taught in table 5.  Rueger et a further teach that a preferred thickness of layer (B) (i.e. TiO2 layer) is 60-300 nm yielding different interferences colors including pure silver-white at col. 4, lines 47-52 which would overlap the instant thickness. Rueger et al teach a thickness of each layer encompassing/overlapping the instant thickness which would make the instant thicknesses obvious since Rueger et al further teach that it is well-known that the colors including pure silver-white color are 
Applicant points to data lines 6-9, 15-18 and 24-29 of table 1 for unexpected result (i.e. low a* and b* values) for the amended claim 1 although it is not entered, scope of the claims is not limited to such low a* and b* values since the whitish reflected light which is defined as being a color whose absolute values of a* and b* are both 30 or less in [0027] of the published application US 2019/0292372 A1.
In summary, Rueger et al teach the followings:
1.  The thickness of glass flakes is 0.25-0.7 µm (i.e. 25-700 nm).
2.  The thickness of layer (A) (i.e. SiO2 layer) is 5-150 nm as well as 30-100 nm.
3.  The thickness of layer (B) (i.e. TiO2 layer) is 60-300 nm.
4.  The five-layer comprising the instant structures (TiO2/SiO2/glass or alumina/SiO2/TiO2).
5.  Various interference colors including pure silver-white can be obtained.
Thus, one of ordinary skilled in the art would be able to obtain the instant five-layer pigment from the above information.  Had Rueger et al not mentioned the pure silver-white color, the instant claims would have been allowable, but Rueger et al teach the pure silver-white color and thus the instant claims would be obvious and see the following case laws. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).1934 (Fed. Cir. 1990).  In re Woodruff, 919F.2d 1575, 16 USPQ2d See MPEP 2144.05.
It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Again, although Rueger et al do not specify a thickness of alumina flakes, use of the alumina flakes having a similar thickness taught for the glass flakes would be obvious and such alumina flakes are further taught by Suzuki et al *US 10,647,861) as discussed in the Non-Final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 19, 2021                                       /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762